Case 19-80042-jw   Doc 4   Filed 07/09/19 Entered 07/09/19 10:40:05   Desc Main
                            Document     Page 1 of 4
Case 19-80042-jw   Doc 4   Filed 07/09/19 Entered 07/09/19 10:40:05   Desc Main
                            Document     Page 2 of 4
Case 19-80042-jw   Doc 4   Filed 07/09/19 Entered 07/09/19 10:40:05   Desc Main
                            Document     Page 3 of 4
Case 19-80042-jw   Doc 4   Filed 07/09/19 Entered 07/09/19 10:40:05   Desc Main
                            Document     Page 4 of 4
